COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judge Willis and Retired Judge Overton∗


ALBEMARLE (COUNTY OF) FIRE DEPARTMENT
 AND VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION
                                                                MEMORANDUM OPINION∗∗
v.     Record No. 1166-06-2                                          PER CURIAM
                                                                  SEPTEMBER 12, 2006
MICHAEL JASON DAVIS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ralph L. Whitt, Jr.; Jennifer C. Williamson; Whitt & Associates, on
                 briefs), for appellants.

                 (Malcolm Parks; Maloney, Parks, Clarke & Nathanson, P.C., on
                 brief), for appellee.


       Albemarle (County of) Fire Department and its insurer (hereinafter referred to as

“employer”) appeal a decision of the Workers’ Compensation Commission awarding

compensation to Michael Jason Davis (claimant) for a compensable occupational disease.

Employer contends the commission erred in finding that (1) claimant proved he suffered from

heart disease entitling him to the presumption set forth in Code § 65.2-402; (2) claimant’s

medical condition did not pre-exist his employment; and (3) employer failed to rebut the

presumption.1 We have reviewed the record and the commission’s opinion and find that this



       ∗
         Retired Judge Overton took part in the consideration of this case by designation
pursuant to Code § 17.1-400(D).
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         While employer raised seven Questions Presented in its brief, it presented argument on
these three issues, which taken together address the issues raised in employer’s Questions
Presented.
appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Davis v. Albemarle (County of) Fire Dept., VWC File No. 216-78-89 (April

5, 2006). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-